In an action for a divorce and ancillary *483relief, the plaintiff wife appeals, as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Walsh, J.), entered September 25, 1990, as denied her application for temporary maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
Generally, the remedy for any seeming inequity in the award or denial of temporary maintenance is a speedy trial at which the rights of the parties may be fully determined (see, Weissglass v Weissglass, 52 AD2d 923; Thomases v Thomases, 51 AD2d 753). Accordingly, the parties should proceed to trial to resolve all issues. In any event, the Supreme Court made a reasonable accommodation between the needs of the plaintiff wife and the defendant husband’s financial ability to pay for those needs (see, Crowley v Crowley, 120 AD2d 559; Stern v Stern, 106 AD2d 631). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.